Exhibit 10.2

 

CUBIST PHARMACEUTICALS, INC.

 

FIRST AMENDMENT

TO

AMENDED AND RESTATED 2002 DIRECTORS’ STOCK OPTION PLAN

 

This FIRST AMENDMENT (this “Amendment”) to the Amended and Restated 2002
Directors’ Stock Option Plan (the “Plan”), of Cubist Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), is adopted by resolution of the Board of
Directors of the Company (the “Board”) pursuant to a written consent in lieu of
a meeting of the Board dated as of August 2, 2005 (the “Effective Date”). 
Effective from and after the Effective Date, the Plan is hereby amended as
follows:

 

1.                                       Section 8(c) of the Plan is hereby
deleted and replaced in its entirety with the following:

 

“(c)    No Holder shall be permitted to effect payment of any amount of the
Option Price of the Shares to be purchased by executing and delivering to the
Company a promissory note.”

 

2.                                       The following sentence is hereby added
to the end of Section 17 of the Plan:

 

“Notwithstanding the foregoing, no repricing of outstanding Options shall be
permitted under the Plan without first receiving approval from the holders of
Stock representing not less than a majority of the then outstanding Shares.”

 

--------------------------------------------------------------------------------

 